IN THE
TENTH COURT OF APPEALS










 

No. 10-81-00100-CR
 
TOMMY EDWARD SANDERS,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 178th District Court
Harris County, Texas
Trial Court No. 303538
 

DISSENTING Opinion





 
      This is just another example
of how the resources of this Court can be needlessly dissipated.  The research
done resulting in the Order, and the Order, are entirely unnecessary.
      On January 30, 2006, we
received an inquiry from Mr. Sanders as follows:
  I need to know if there are any
briefs either from the State or the Appellant’s court appointed Appeals
Attorney.
 
  If these briefs are available, I
need the cost of such briefs.  So I may purchase these briefs.
 
  Your help in these matters will
be greatly appreciated.  Thank you.
 
      We erroneously responded that
“No briefs were filed.”  Rather than explaining to the world in an order that
verbal notice of appeal from a juvenile court did not perfect an appeal of the
juvenile court’s order and dismissing Sanders’s motion for want of jurisdiction,
we should profusely apologize to Mr. Sanders and as a courtesy, due to our
error, provide to him copies of the briefs which were, in fact, filed in his
appeal 25 years ago.  Copies of those briefs and the original opinion of the
Court are attached to this dissenting opinion as Appendix A (Appellant’s
Brief), Appendix B (State’s Brief), and Appendix C (the opinion of this Court).
      Mr. Sanders, you have my
deepest apologies for the misinformation you received from this Court and I
hope that the attached Appendices provide you with the information you
requested in your original inquiry.  I further apologize for the confusion
which may be created by the Court’s order.  Finally, I apologize for what
appears to be an extensive amount of time you invested to prepare and file a
brief on what you were told was a 25 year old appeal that had not had a brief
filed on your behalf.
TOM GRAY
Chief Justice
 
Dissenting
opinion delivered and filed April 26, 2006
Publish